305 N.Y. 835 (1953)
In the Matter of The City of New York, Appellant and Respondent, Relative to Acquiring Title to Real Property Bounded by Morris Park Avenue and Other Streets, in the Borough of The Bronx, Selected as a Site for a New General Hospital and a New Tuberculosis Hospital. Marie Cinelli, Respondent and Appellant.
Court of Appeals of the State of New York.
Argued June 2, 1953.
Decided July 14, 1953
Denis M. Hurley, Corporation Counsel (Reuben Levy, Harry E. O'Donnell and Benjamin Offner of counsel), for appellant-respondent.
Anthony Romano and George Schenker for respondent-appellant.
LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ., concur; VAN VOORHIS, J., taking no part.
*837Per Curiam.
We think that the order of Special Term of June 25, 1951, as affirmed by the Appellate Division, is correct. The respects in which the court below modified the Special Term order by granting leave to open the condemnation proceeding for the purpose of reassessing the value of the improvements are now abstract, since the city declined to avail itself of that permission. We therefore do not pass upon these provisions of the order.
The order of the Appellate Division, insofar as it affirmed the order of Special Term should be affirmed, without costs.
Order affirmed.